DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.	


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 13-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claims 3, 13, and 18, the  claimed limitation "each associated with a corresponding cryptographic algorithm” in lines 2-3 renders the claim indefinite because it is unclear whether the limitation “each” is referred to which limitation in the claim.
	Claims 4-5, 14-15, and 19-20 are also rejected because of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Mehr  et al. (US Patent Application Publication No. 2018/0262530 A1) hereinafter Sharifi Mehr in view of Palacios et al. (US Patent No. 9,288,128 B1) hereinafter Palacios.
 
Regarding Claims 1, 11, and 16, Sharifi Mehr a method, apparatus, and medium comprising:
exchanging information (Fig. 1, client hello 106 and server hello 110) between a first device (Fig. 1, client 102) and a second device (Fig. 1, server 104) for establishing a secure communication connection (Fig. 1, para 0043;  the client 102 and server 104 may negotiate, during the handshake process of a protocol for establishing cryptographically protected communications sessions);
sending network latency from the first device to the second device (Fig, 7 and para 0080, the client 702 begins by generating 706 a ClientHello message with connection metadata useable by the server to obtain the client supported cipher suites. Connection metadata may include, for example, the connection latency value, geolocation context and para 0083, client 702 may transmit 708 ClientHello message to server); and
selecting a particular cryptographic algorithm from among a plurality of mutually supported cryptographic algorithms based on the network latency for establishing the secure communication connection (para 0032, Connection metadata may be usable by the service in selecting a client-to-service cipher suite, a service-to-client cipher suite, or both and may include, for example, latency with the server, upstream/downstream connection bandwidth to/from the service, geolocation context (e.g., global positioning satellite (GPS) coordinates or geopolitical context)  and para 0065, The selecting 406 of a cipher suite or sending messages to the client may be achieved using various methods. For example, the service may have a list of cipher suites supported by the service for sending messages to the client which may be based at least in part on various factors such as the hardware configuration of the client, the use context, latency, or other metadata. The selecting 406 of a cipher suite may be performed such that the cipher suite is a mutually supported cipher suite that is both supported by the client in accordance with the set of supported client cipher suites in accordance with the determination 404 and is a supported cipher suite in accordance with the server's list of supported cipher suites. Where there are multiple mutually supported cipher suites, those cipher suites may be ranked and selected based at least in part on the client list, the server list, or a weighted combination of both lists), but does not explicitly disclose, however, Palacios discloses measuring network latency between the first device (Fig. 2, client 10) and the second device (Fig. 2, server 40) (col. 1, line 65- col. 2, lines 5, measuring network latency using timing protocol…. between the client and the server). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to modify the teachings of Sharifi Mehr to include measuring network latency between the fist device and second device as taught by Palacios in order to employ an end-to-end multiplexing protocol which allows a (potentially cryptographically protected) connection to be established from the client directedly to server, bypassing the intermediate device (Palacios, col. 3, lines 37-40).

Regarding Claims 2, 12, and 17, the combination of Sharifi Mehr and Palacios discloses the method of claim 1 above, Palacios discloses wherein measuring the network latency between the first device and the second device includes: determining a distance proximity between the first device and the second device, wherein the distance proximity includes one or more of geographic proximity between the first device and the second device, round trip delay time between the first device and the second device, or a hop count between the first device and the second device (Palacios co. 4, lines 10-43).

Regarding Claims 3, 13, and 18, the combination of Sharifi Mehr and Palacios discloses the method of claim 1 above, Sharifi Mehr discloses storing configuration information including a plurality of network latency ranges, each associated with a corresponding cryptographic algorithm that provides an acceptable performance load for a respective network latency range (Sharifi Mehr, para 0065 and 0067).

Regarding Claims 5, 15, and 20, the combination of Sharifi Mehr and Palacios discloses the method of claim 1 above, Palacios discloses wherein selecting the particular cryptographic algorithm includes: determining that the network latency is within a first latency range from among the plurality of network latency ranges; and selecting the particular cryptographic algorithm associated with the first latency range (Sharifi Mehr, para 0065 and 0067).

Regarding Claim 6, the combination of Sharifi Mehr and Palacios discloses the method of claim 1 above, Sharifi Mehr discloses exchanging the information between the first device and the second device (Fig. 1, para 0043), but does not explicitly disclose, however, Palacios discloses includes: providing, by the first device to the second device, a first packet for establishing the secure communication connection; and obtaining, by the first device from the second device, a second packet in response to the first packet, wherein measuring the network latency includes: determining, by the first device, a round trip time between the first device and the second device based on the first packet and the second packet (col. 6, line 15-col. 7, line 39).

Regarding Claim 7, the combination of Sharifi Mehr and Palacios discloses the method of claim 1 above, Sharifi Mehr discloses wherein the first device is a server and the second device is a client device, and further comprising: obtaining, by the first device from the second device, first information indicating cryptographic algorithms supported by the second device; and providing, by the first device to the second device, second information indicating the particular cryptographic algorithm preferred by the first device (Fig. 1, para 0070 and 0096).

Regarding Claim 8, the combination of Sharifi Mehr and Palacios discloses the method of claim 1 above, Sharifi Mehr discloses wherein the first device is a client device that stores cryptographic algorithms supported by the client device and the second device is a server, the method further comprising: providing, by the first device to the second device, cipher information indicating the particular cryptographic algorithm preferred by the first device (Fig. 1-2, para 0044, 0051, and 0067).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 14, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/Primary Examiner, Art Unit 2435